Case: 11-51078       Document: 00512412506         Page: 1     Date Filed: 10/17/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 17, 2013

                                     No. 11-51078                          Lyle W. Cayce
                              Consolidated with 12-50490                        Clerk



UNITED STATES OF AMERICA

                                                  Plaintiff - Appellee
v.

PETER VICTOR AYIKA

                                                  Defendant - Appellant



                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:09-CR-660-1


Before JOLLY, JONES, and BARKSDALE, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5th Circuit Rule 47.6.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.